DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Status of Claims
Claims 1-18 remain cancelled. Claims 19-27 remain withdrawn from consideration. Claims 29 and 37 are cancelled and Claims 28, and 30-36 are presently under examination by applicant’s amendments to the claims filed with the response dated 28 December 2020.
Applicant’s amendments to the claims filed with the response dated 28 December 2020 have overcome the prior art rejections of record and rejections under 35 U.S.C. 112(b). These rejections are therefore withdrawn. 
Upon performing an updated search and consideration of the amended claims, new art was discovered and a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation “wherein, a surface of the semiconductor substrate is provided with unevenness formed at least at the contact interface between each emitter electrode and the emitter layer” but it’s not clear if this claimed “a surface of the semiconductor substrate” is a new surface or referencing the previously defined “a first main surface of the substrate”. As such, the full scope of claim 28 cannot be reasonably determined and is rendered indefinite.
Claims 30-36 are also rendered indefinite by depending from indefinite claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 28, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al (US 2004/0200520) as further evidenced by Sinton (US 5,053,083) and further in view of Dimitrov et al (US 2012/0090673) and further in view of Moslehi’399 (US 2012/0028399).

Regarding claim 28 Mulligan discloses a solar cell comprising: 
a semiconductor substrate of a first conductivity type ([0011] Figs. 1-8 see: n-type silicon substrate 10); 
a plurality of base layers where each base layer of the plurality of base layers is of the-3-Application No.: 15/753,152 first conductivity type, and has a dopant concentration higher than in the semiconductor substrate ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10), and an emitter layer of a second conductivity type which is an opposite conductivity type to the first conductivity type ([0012]-[0014] Figs. 1-8 see: p+ doping region 12), each base layer and/or the emitter layer being provided on a first main surface of the substrate ([0012]-[0014] Figs. 1-8 see: p+ doping region 12 formed on back surface of n-type silicon substrate 10); 
a dielectric film provided on each base layer and the emitter layer ([0012]-[0014] Figs. 1-8 see: silicon oxide film 14 provided on n+ regions 18 and p+ doping region 12); 
a plurality of base electrodes where each base electrode of the plurality of base electrodes is electrically connected with at least one base layer of the plurality of base 
a plurality of emitter electrodes where each emitter electrode of the plurality of emitter electrodes is electrically connected with the emitter layer ([0020] Fig. 8 see: metal gridlines 50 provided in electrical contact with p+ region 12); 
the first main surface has a plurality of separate recesses in a pattern, with a surface of each recess of the plurality of separate recesses in the pattern being flat, and one base layer of the plurality of base layers is formed on the flat surface of each recess of the plurality of separate recesses in the pattern ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10 formed on flat lower levels etched into the back surface of the n-type silicon substrate 10).
Regarding the claim 28 limitation of “each recess of the plurality of separate recesses in the pattern has a width of 50 to 200 µm”, Mulligan teaches in para [0014] that the n+ regions 18 and p+ doping region 12 formed into the back surface of the solar cell substrate can be formed in the method of Sinton (US 5,053,083) where Sinton teaches the width of the recesses formed into the back surface of the semiconductor substrate each have a width of 50 to 200 µm (Sinton, C6/L53-68, C10/L1-4 Figs. 3a-h see: trenches 44 are formed 60 µm wide). Thus, the solar cell of Mulligan is believed to meet the claim 28 limitation “each recess of the plurality of separate recesses in the pattern has a width of 50 to 200 µm”.
Mulligan does not explicitly disclose wherein a surface of the semiconductor substrate is provided with unevenness formed at least at the contact interface between each emitter electrode and the emitter layer.

Dimitrov discloses a solar cell where a surface of the semiconductor substrate is provided with unevenness formed at least at the contact interface between the emitter electrode and the emitter layer (Dimitrov, [0023]-[0024], [0026], Figs. 3G and 4 see: semiconductor substrate 302 has a selective emitter portion where a second doped region 318 on second region 314 has a second texture structure L2 between said second doped region 318 and the electrode 322). Dimitrov teaches this textured selective emitter creates an area of lower sheet resistance at the contact interface to provide a better solar cell contact that increases cell efficiency (Dimitrov, [0005]-[0006], [0030] and see Table 1).
Dimitrov and Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Mulligan in view of Dimitrov to provide a surface of the semiconductor substrate of Mulligan with unevenness formed at least at the contact interface between the emitter electrode and the emitter layer of Mulligan as taught by Dimitrov (Dimitrov, [0023]-[0024], [0026], Figs. 3G and 4 see: semiconductor substrate 302 has a selective emitter portion where a second doped region 318 on second region 314 has a second texture structure L2 between said second doped region 318 and the electrode 322) as Dimitrov teaches this textured selective emitter creates an area of lower sheet resistance at the contact interface to provide a better solar cell contact that increases cell efficiency (Dimitrov, [0005]-[0006], [0030] and see Table 1).

Moslehi’399 and Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Mulligan such that the flatness of the surface of each recess of Mulligan is less than 1 µm in a PV value as taught by Moslehi’399 (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) as Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
Alternatively, as Moslehi’399 teaches the surface recombination velocity in the solar cell is a variable that can be modified (reduced) by modifying (increasing) the smoothness or flatness of the surface of the recesses, the flatness of the recesses of Mulligan, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 30 modified Mulligan discloses the solar cell according to claim 28, wherein the first conductivity type is N-type, and the second conductivity type is P-type ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10 and the emitter region 12 is p-type).  

Regarding claim 32 modified Mulligan discloses the solar cell according to claim 28, wherein each base layer is contiguous to the emitter layer ([0012]-[0014], Figs. 1-8 see: n+ regions 18 are contiguous to the p+ region 12 over the back surface).

Regarding claim 33 modified Mulligan discloses the solar cell according to claim 28, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate ([0012]-[0014], Figs. 1-8 see: front surface 54 of silicon substrate is textured).  

2).  

Regarding claims 35 and 36 modified Mulligan discloses a photovoltaic module comprising the solar cell according to claim 28 built-in and a photovoltaic power generation system comprising the photovoltaic module according to claim 35 (Mulligan [0003] see: solar cells are assembled into modules which are usable in power generation systems).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al (US 2004/0200520) as evidenced by Sinton (US 5,053,083) in view of Dimitrov et al (US 2012/0090673) in view of Moslehi’399 (US 2012/0028399) as applied to claims 28, 30 and 32-36 above, and in further view of Pawlak et al (US 2011/0303280).

Regarding claim 31 modified Mulligan discloses the solar cell according to claim 30, but does not explicitly disclose wherein the dielectric film has a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the first main surface.  
Pawlak discloses a back surface dielectric film for a solar cell comprising a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the back surface (Pawlak, [0047], Fig. 7 see: surface 2O3 layer and a silicon nitride layer). Pawlak teaches this stack provides suitable rear surface passivation of the solar cell (Pawlak, [0047]).
Pawlak and modified Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Mulligan in view of Pawlak such that the dielectric film of Mulligan has a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the first main surface of Mulligan as taught by Pawlak (Pawlak, [0047], Fig. 7 see: surface passivation layer 23 comprising a stack of an Al2O3 layer and a silicon nitride layer) as Pawlak teaches this stack provides suitable rear surface passivation of the solar cell (Pawlak, [0047]).

Claims 28, 30-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi‘846 (US 2014/0017846) in view of Moslehi’399 (US 2012/0028399).

Regarding claim 28 Moslehi‘846 discloses a solar cell comprising: 
a semiconductor substrate of a first conductivity type ([0036], [0038] Fig. 7 see: n-type substrate 10); 
a plurality of base layers where each base layer of the plurality of base layers is of the-3-Application No.: 15/753,152 first conductivity type, and has a dopant concentration higher than in the semiconductor substrate ([0036], [0038] Fig. 7 see: n++ base contacts 12), and an 
a dielectric film provided on each base layer and the emitter layer ([0036], [0038] Fig. 7 see: dielectric layer 18); 
a plurality of base electrodes where each base electrode of the plurality of base electrodes is electrically connected with at least one base layer of the plurality of base layers ([0036], [0038] Fig. 7 see: metallization layer 16 contacting base contacts 12); and 
a plurality of emitter electrodes where each emitter electrode of the plurality of emitter electrodes is electrically connected with the emitter layer ([0036], [0038] Fig. 7 see: metallization layer 16 contacting emitter 14); 
wherein, a surface of the semiconductor substrate is provided with unevenness formed at least at the contact interface between each emitter electrode and the emitter layer ([0036], [0038] Fig. 7 see: surface texturization 26 extending to interface of p+ emitter contacts 20), 
the first main surface has a plurality of separate recesses in a pattern ([0036], [0038] Fig. 7 see: recesses in the back surface of the substrate 10 where n++ base contacts 12 are located).
Regarding the claim limitations “a surface of each recess of the plurality of separate recesses in the pattern being flat, the flatness of the surface of each recess of the plurality of separate recesses in the pattern being less than 1 µm in a PV value, and 
Moslehi’399 teaches a method of forming smooth interfaces in trenches for solar cell base region contacts having a PV value less than 1 µm (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference). Moslehi’399 teaches the trenches(recesses) are formed to a width of 110 µm (Moslehi’399, [0038] see Fig. 2). Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
Moslehi’399 and Moslehi‘846 are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Moslehi‘846  such that the flatness of the surface of each recess of Moslehi‘846  is less than 1 µm in a PV value as taught by Moslehi’399 (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) and has a width of 110 µm as taught by Moslehi’399 (Moslehi’399, [0038] 
Additionally, as Moslehi’399 teaches the surface recombination velocity in the solar cell is a variable that can be modified (reduced) by modifying (increasing) the smoothness or flatness of the surface of the recesses, the flatness of the recesses of Moslehi‘846, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the flatness of the recesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flatness of the recesses in the solar cell of Moslehi‘846 to obtain the desired surface recombination velocity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 30 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the first conductivity type is N-type, and the second conductivity type is P-type ([0036], [0038] Fig. 7 see: substrate 10 and base contact are n-type and emitter is p-type).  

Regarding claim 31 modified Moslehi‘846 discloses the solar cell according to claim 30, wherein the dielectric film has a layered structure of an aluminum oxide film 

Regarding claim 33 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate ([0036], [0038] Fig. 7 see: textured front-side 12).  

Regarding claim 34 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the unevenness is texture ([0036], [0038] Fig. 7 see: silicon surface texturization 26).  

Regarding claims 35 and 36 modified Moslehi‘846 discloses a photovoltaic module comprising the solar cell according to claim 28 built-in and a photovoltaic power generation system comprising the photovoltaic module according to claim 35 ([0087] see: solar cells can be assembled into modules which are usable in power generation systems).


Response to Arguments
Applicant’s arguments with respect to claims 28 and 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726